FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2022

                                     No. 04-22-00244-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                 Ryan Scott MERENDINO,
                                         Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2018-05-13256-CR
                    Honorable Camile Glasscock Dubose, Judge Presiding


                                       ORDER
        The clerk’s record and reporter’s record were due by June 21, 2022 and have not been
filed. On June 27, 2022, the State informed this court’s office it would be filing a motion to
dismiss the appeal; however, we have not yet received a motion to dismiss. Accordingly, unless
we receive a motion from the State indicating its intent to voluntarily dismiss the appeal, the
clerk’s record and reporter’s record are due by August 3, 2022.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court